Exhibit 10.2
EMPLOYMENT AGREEMENT AMENDMENT 1
     THIS EMPLOYMENT AGREEMENT AMENDMENT 1 (“Amendment”) is made as of
December 20, 2010 between HARRIS INTERACTIVE INC., a Delaware corporation
(“Company”), and PAVAN BHALLA (“Executive”).
     This Amendment amends the Employment Agreement (“Employment Agreement”)
made between Company and Executive effective as of October 4, 2010. All terms of
the Employment Agreement, except as amended hereby, remain in full force and
effect. Capitalized terms not otherwise defined herein shall have the meanings
given to them in the Agreement.

  1.   Section 4.8 of the Employment Agreement is hereby amended to read in its
entirety as follows:

     4.8 Precondition to Post-Termination Payments. As a condition for the
payment of any post-Termination Date benefits to be provided hereunder except
for Accrued Base Obligations and Accrued Bonus Obligations, prior to the date of
any such payment Executive shall deliver to Company a release in favor of
Company in the form attached hereto as Exhibit B prior to the 52nd day after the
Termination Date (the “Release”). The amounts due prior to the expiration of the
revocation period following delivery of the Release that are conditioned on the
delivery of the Release shall be paid in a lump sum on the 60th day after the
Termination Date.
     IN WITNESS WHEREOF, this Amendment has been executed and delivered as of
the date first above written.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



 
HARRIS INTERACTIVE INC.
      By:   /s/ Kimberly Till         Kimberly Till        President and Chief
Executive Officer               /s/ Pavan Bhalla         PAVAN BHALLA           
 

 